McALISTER, J.
(Concurring Specially.) — I concur in the order quashing the record of the habeas corpus proceeding because there can he no question but that the issuing of the writ was without jurisdiction, for a superior judge or court has no power to review a judgment of the Supreme Court, and, as pointed out in the opinion prepared by Judge BAKER, the only error relied on to justify setting aside the judgment of conviction is a mere irregularity in the trial, to wit, that the petitioner was not brought to trial within sixty days from the date of the filing of the information. This was clearly waived, for no effort was afterwards made in either the superior or Supreme Court to take advantage of it, and besides, as stated in the opinion, it was in the record upon the review of which by this court the judgment of conviction was affirmed.
In granting the writ, Judge JENCKES evidently followed the practice so common among trial court judges of issuing writs of habeas corpus as a matter of course upon the presentation of the petition-without considering seriously its allegations, but with the purpose of going into the matter thoroughly on the hearing. The fact that there is an appeal from the order discharging, or refusing to discharge, on the hearing, and that there is no appeal from a refusal to grant the writ originally, is frequently overlooked. If the petitioner were under sentence of imprisonment, the execution of the judgment would not he interfered with by an appeal from the order refusing to discharge, hut in a case where the granting of the writ would he fraught with serious consequences, provided the court had jurisdiction, the judge to whom the.petition is presented should compel counsel to present any authority he has before issuing the writ if necessary to satisfy himself of the *461sufficiency of the petition. Upon a little fuller consideration of the petition, I am snre the good judgment of the judge to whom it was presented would have led him to deny the writ in the first instance and have precluded any possibility of an appeal. ’